People v Crawford (2019 NY Slip Op 07023)





People v Crawford


2019 NY Slip Op 07023


Decided on October 1, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2019

Friedman, J.P., Tom, Webber, Gesmer, Oing, JJ.


1188/17

[*1]The People of the State of New York, Respondent,
vKevin Crawford, Defendant-Appellant.


Steven N. Feinman, White Plains, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathan Cantarero of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered September 5, 2017, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing him, as a second felony offender, to a term of one and one-half to three years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). The jury could have reasonably found that defendant's demands for money directed at a bank teller constituted an implied threat of force (see People v Woods, 41 NY2d 279, 282-283 [1977]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 1, 2019
CLERK